Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Compact Prosecution
Examiner would like to propose to amend the independent claims (1, 10 and 18)  with the following features which will overcome the current rejection. 
Identifying one or more obscure words within the patent document  and replacing each one or more of the obscure words with an associate substitute simple words;
Identifying one or more long form of words  and replacing the identified long form of words with abbreviation based on an abbreviation dictionary. 
 Response to Arguments
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on reference (Fittges- 20130013612) applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
    creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words,
      wherein manually identified stop words are initially provided to the machine learning model, 

and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words.
Regarding applicant’s argument examiner respectfully disagree because the combination of Lepeltier (20170075877) and Fttges (20130013612) clearly teaches applicant’s argument. 
Lepeltier does not disclose creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words,
      wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words, 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words.
Fttges teaches creating a data repository of stop-words (Section 0042, lines 4-5- thus “A list of stop words may be defined for this purpose”) based on analysis of a plurality of patent documents by a machine learning algorithm,  (Section 0047, lines 8-12 thus stop words may be classified as being non-semantic and semantic stop word, understand classifiers are machine learning algorithm) wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, (Section 0042, lines 2-5- thus remove or suppress irrelevant words, numbers, characters such as “a list of stop words” and this is executed by the classifier- see section 0047, lines 9-12)
      wherein manually identified stop words are initially provided to the machine learning model, (Section 0047, lines 8-10 “stop words may be defined” means manually identifying stop words) 
wherein the plurality of patent documents act as collection of multiple data points (Section 0037, lines 10-11 “different collections may be provided for patent texts” – this means different patent documents are used as data points for the data collection) utilized to train and develop the machine learning model based on the manually identified stop words, (Section 0052, lines 4-7- thus the Document-word frequencies (Machine learning model) may be developed and subsequently refined based on semantic approach which is used in identifying stop word) 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words. (Section 0042, lines 4-8 “A list of stopwords may be defined for this purpose” where the purpose is to identify and remove the stopwords from patent document) 
 Lepeltier (20170075877) and Fttges (20130013612-Section 0044 Lines 4-5) are analogous prior art because both prior art is dealing with text analysis in a patent 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-18 are rejected under 35 U.S.C. 103 as being unpatentable over in view of Lepeltier (20170075877) in view of Fittges (20130013612).
            Claim 1, Lepeltier discloses a method for creating a document summary from a document text, (Section 0154, lines 3-8 thus the second text is a summary (Snippet) of the patent claim text)  the method comprising: 
             creating a data repository of keywords (list of keywords populating a database as discussed in 0114) based on analysis of a plurality of documents  by a machine learning algorithm;  (Section 0099 by the user for example during the preparation of the creation (non exhaustive): input of a list of keywords, a user graphical selection of one or more words presenting a higher importance, user feedback collection on examples of modifications to be brought for machine learning purposes)- 
     Lepeltier teaches about preparing a list of keywords  as described above and also in section 0028,lines 5-7- thus keywords or words considered as a repository of candidate words can be extracted and updated in the repository/database, In section 0038, lines 4-12-thus Lepelties also teaches automatically using dictionaries, Wikipedia, claim construction dictionaries to insert and/or delete keywords)
 generating an array comprising a plurality of tuples from the document text based on the keywords in the data repository, (Section 0047, lines 20-25- thus the template which is a collections of words or phrases reads on the array, also section 0114, lines 11-12- thus a database (repository) can be populated with the series of phrases (word) having being created, this means database are updated based on the words)  wherein the plurality of tuples are identified by removing one or more keywords in the data repository from the document text; (Section 0047, lines 37-43- thus the words can be replaced or substituted from the collection of words) 
(In regards to the Tuples Lepeltier teaches in section 0037, lines 11-15 a predefined list of words (“releasable connectable”… and words and/or expression (groups of adjacent words can be used that means within the collections of words there is row of words, Tuple is also described in section 0123, lines 28-32 where the rows of words in a table reads on Tuple)
identifying at least one word-sequence from the array, wherein each of the at least one word-sequence occurs at least twice within the document text, (Section 0103, lines 18-22- thus the word sequence “further comprising a wheel” and Claim 4 “wherein the wheel is blue” it is clear the word sequence “a wheel” and “the wheel” occurs twice in both array/sentence). 
  and wherein each of the at least one word-sequence comprises a unique last word; (Section 0089, lines 24-26- thus the claim ends with a period)
replacing, for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the document text with an associated substitute word-sequence, (Section 0103, lines 21-26- thus the two word sequence are replaced with a single sentence/word-sequence “a bicycle comprising a blue wheel”- repetition are tentatively avoided)  wherein the associated substitute word sequence comprises at least one word; (Section 0103, lines 20-26  the associated substitute word sequence “a bicycle comprising a blue wheel” now replaces the two sentence or word sequence “a bicycle” or “wherein the wheel is blue” two word sequences now have been replaced by only one sentence)
  and generating, the document summary for the document text in response to the replacing. (Section 0154, lines 12-14 - thus the reduced amount of text reads on summarized document text). 
Lepeltier discloses removing keywords from a patent claims to summarize the claim language however Lepeltier does not clearly deal with removing stop words and also does not disclose creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, 
wherein creating the data repository of stop-words comprises: employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, 
wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words, 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model, to create the data repository of stop-words.
(Section 0042, lines 4-5- thus “A list of stop words may be defined for this purpose”) based on analysis of a plurality of patent documents by a machine learning algorithm,  (Section 0047, lines 8-12 thus stop words may be classified as being non-semantic and semantic stop word, understand classifiers are machine learning algorithm) wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, (Section 0042, lines 2-5- thus remove or suppress irrelevant words, numbers, characters such as “a list of stop words” and this is executed by the classifier- see section 0047, lines 9-12)
      wherein manually identified stop words are initially provided to the machine learning model, (Section 0047, lines 8-10 “stop words may be defined” means manually identifying stop words) 
wherein the plurality of patent documents act as collection of multiple data points (Section 0037, lines 10-11 “different collections may be provided for patent texts” – this means different patent documents are used as data points for the data collection) utilized to train and develop the machine learning model based on the manually identified stop words, (Section 0052, lines 4-7- thus the Document-word frequencies (Machine learning model) may be developed and subsequently refined based on semantic approach which is used in identifying stop word) 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words. (Section 0042, lines 4-8 “A list of stop words may be defined for this purpose” where the purpose is to identify and remove the stop words from patent document).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing stop words from a patent document. The motivation for the combination is that having a collection of stop words like the USPTO full text database as described by Fttge in section 0042, lines 8-10 makes the Text quality improved.

Claim 2, Lepeltier in view of Fittge further discloses comprising displaying the patent document summary on a user interface, (Lepeltier: Section 0154, lines 29-31- thus the snippet or summary of the document is displayed on the page window of the web browser –user interface) wherein each substitute word-sequence in the patent document summary comprises a highlighting attribute to indicate text replacement. (Lepeltier: Section 0154, lines 46-48- thus the new text is highlighted) 
Claim 3, Lepeltier in view of Fttge discloses further wherein the highlighting attribute comprises at least one of underline, italics, bold, color, or strikethrough. (Lepeltier: Section 0154, lines 46-48- thus the highlighted can be indicated with underline) 
Claim 4, Lepeltier in view of Fittge discloses further comprising receiving a predefined action through an external interface on a highlighting attribute of a substitute word-sequence associated with a word-sequence from the at least one word-sequence. (Lepeltier: Section 0154, lines 28-30 using the mouse (external interface)  to click over the full text to render highlighting the text (word-sequence) the instruction to highlight the text coming from the mouse reads on the predefined action) 
Claim 5, Lepeltier in view of Fittge discloses wherein the predefined actions comprises at least one of clicking on the highlighting attribute, hovering a mouse pointer over the highlighting attribute, clicking on the highlighting attribute for a predefined duration through a mouse, or performing a right-click on the highlighting attribute. (Lepeltier: Section 0154, lines 28-30- thus “then on mouse-over the full text is rendered, on user click the graphical highlights appears in view of the search” this address the fact a user clicking on a text to highlight the words). 
Claim 6, Lepeltier in view of Fittge discloses further comprising displaying the word-sequence to a user in a display window, in response to the predefined actions. (Lepeltier: Section 0160, lines 1-3- thus Fig. 21 to 24 are user interface the displays highlighted text such as element 1091 shown in fig. 21) 
Claim 7, Lepeltier in view of Fttge discloses that method further comprising providing a feedback element within the display window and receiving a feedback, through the feedback element from a user, for the substitute word-sequence. (Lepeltier: 0099, lines 6-9- thus “a user feedback graphical collection on examples of modifications to be brought for machine learning purposes” the graphical collection reads on the feedback element for receiving feedback from user)
Claim 8, Lepeltier in view of Fittge discloses wherein the feedback comprises one of approval for the substitute word-sequence, disapproval for the substitute word-sequence, or alternative word-sequence suggestion in place of the substitute word-sequence. (Lepeltier: Section 0126, Lines 4-7- thus the verification module approves or disapproves the words or sequence (text)) 
Claim 9, Lepeltier in view of Fittge discloses that the method further comprising identifying one or more long word-sequences within the array; 
(Lepeltier: Section 0183, lines 4-9- thus the variation of different phrases of the initial phrases wherein one or more phrases can be replaced or changed or inserted by synonyms  and therefore lines 18-21 shows the mapping in a database and also section 0123 lines 27-33- thus the table stored with words also reads on the mapping in a database) 
and replacing each of the one or more long word-sequence with the associated substitute short word-sequence in the patent document text to generate the patent document summary. (Lepeltier: Section 0183, lines 18-21 therefore the various mappings can replaced each other to generate a summary text of the claims- see section 0154, lines 1-8- thus the claim can be displayed in the form of snippets or summary) 
Claim 10, Lepeltier discloses a system for creating a patent document summary from a patent document text, (Section 0154, lines 3-8 thus the second text is a summary (Snippet) of the patent claim text) the system comprising: a processor; and a memory communicatively coupled to the processor, wherein the memory stores processor instructions, (Section 0091, lines 14-16-instructions executable on a computer and which when executed on a computer cause a computer to perform task or steps of a method) which on execution causes the processor to:
create a data repository of keywords based on analysis of a plurality of patent documents (Section 0192, lines 14-18- search query (words are used to enrich vocabulary repository)  by a machine learning algorithm (Section 0099 lines 8-12- thus inputting a list of keywords brought for machine learning purposes thus Lepeltier teaches using machine learning for inputting keywords in a summary system)
(Section 0047, lines 20-25- thus the template which is a collections of words or phrases reads on the array, also section 0114, lines 11-12- thus a database (repository) can be populated with the series of phrases (word) having being created, this means database are updated based on the words)
wherein the plurality of tuples are identified by removing one or more stop-words in the data repository from the patent document text;  (Section 0047, lines 37-43- thus the words can be replaced or substituted from the collection of words) 
(In regards to the Tuples Lepeltier teaches in section 0037, lines 11-15 a predefined list of words (“releasable connectable”… and words and/or expression (groups of adjacent words can be used that means within the collections of words there is row of words, Tuple is also described in section 0123, lines 28-32 where the rows of words in a table reads on Tuple)
identify at least one word-sequence from the array, wherein each of the at least one word-sequence occurs at least twice within the patent document text, (Section 0103, lines 18-22- thus the word sequence “further comprising a wheel” and Claim 4 “wherein the wheel is blue” it is clear the word sequence “a wheel” and “the wheel” occurs twice in both array/sentence). 
 and wherein each of the at least one word-sequence comprises a unique last word; (Section 0089, lines 24-26- thus the claim ends with a period)
replace, for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word-sequence, (Section 0103, lines 21-26- thus the two word sequence are replaced with a single sentence/word-sequence “a bicycle comprising a blue wheel”- repetition are tentatively avoided)  wherein the associated substitute word-sequence comprises at least one word; (Section 0103, lines 20-26  the associated substitute word sequence “a bicycle comprising a blue wheel” now replaces the two sentence or word sequence “a bicycle” or “wherein the wheel is blue” two word sequences now have been replaced by only one sentence) and generate, the patent document summary for the patent document text in response to the replacing. (Section 0154, lines 12-14 - thus the reduced amount of text reads on summarized document text that becomes the new document). 
Lepeltier discloses removing keywords from a patent claims to summarize the claim language however Lepeltier does not clearly deal with removing stop words and also does not disclose creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, 
wherein creating the data repository of stop-words comprises: employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, 
wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words, 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model, to create the data repository of stop-words.
Fttges teaches creating a data repository of stop-words (Section 0042, lines 4-5- thus “A list of stop words may be defined for this purpose”) based on analysis (Section 0047, lines 8-12 thus stop words may be classified as being non-semantic and semantic stop word, understand classifiers are machine learning algorithm) wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, (Section 0042, lines 2-5- thus remove or suppress irrelevant words, numbers, characters such as “a list of stop words” and this is executed by the classifier- see section 0047, lines 9-12)
      wherein manually identified stop words are initially provided to the machine learning model, (Section 0047, lines 8-10 “stop words may be defined” means manually identifying stop words) 
wherein the plurality of patent documents act as collection of multiple data points (Section 0037, lines 10-11 “different collections may be provided for patent texts” – this means different patent documents are used as data points for the data collection) utilized to train and develop the machine learning model based on the manually identified stop words, (Section 0052, lines 4-7- thus the Document-word frequencies (Machine learning model) may be developed and subsequently refined based on semantic approach which is used in identifying stop word) 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words. (Section 0042, lines 4-8 “A list of stop words may be defined for this purpose” where the purpose is to identify and remove the stop words from patent document).



Claim 11, Lepeltier in view of Fittge discloses wherein the processor instructions further cause the processor to display the patent document summary on a user interface, (Lepeltier: Section 0154, lines 29-31- thus the snippet or summary of the document is displayed on the page window of the web browser –user interface)  wherein each substitute word-sequence in the patent document summary comprises a highlighting attribute to indicate text replacement, (Lepeltier: Section 0154, lines 46-48- thus the new text is highlighted) 
and wherein the highlighting attribute comprises at least one of underline, italics, bold, color, or strikethrough. (Lepeltier: Section 0154, lines 46-48- thus the highlighted can be indicated with underline) 

Claim 12, Lepeltier in view of Fittge discloses wherein the processor instructions further cause the processor to receive a predefined action through an external interface on a highlighting attribute of a substitute word-sequence associated with a word-sequence from the at least one word-sequence. (Lepeltier: Section 0154, lines 28-30 using the mouse (external interface)  to click over the full text to render highlighting the text (word-sequence) the instruction to highlight the text coming from the mouse reads on the predefined action) 
Claim 13, Lepeltier in view of Fittge discloses wherein the predefined actions comprises at least one of clicking on the highlighting attribute, hovering a mouse pointer over the highlighting attribute, clicking on the highlighting attribute for a predefined duration through a mouse, or performing a right-click on the highlighting attribute. (Lepeltier: Section 0154, lines 28-30- thus “then on mouse-over the full text is rendered, on user click the graphical highlights appears in view of the search” this address the fact a user clicking on a text to highlight the words). 

Claim 14, Lepeltier in view of Fittge discloses wherein the processor instructions further cause the processor to display the word-sequence to a user in a display window, in response to the predefined actions. (Lepeltier: Section 0160, lines 1-3- thus Fig. 21 to 24 are user interface the displays highlighted text such as element 1091 shown in fig. 21) 

Claim 15, Lepeltier in view of Fttge discloses wherein the processor instructions further cause the processor to provide a feedback element within the display window and receive a feedback through the feedback element from a user, for the substitute word-sequence. (Lepeltier: 0099, lines 6-9- thus “a user feedback graphical collection on examples of modifications to be brought for machine learning purposes” the graphical collection reads on the feedback element for receiving feedback from user)

Claim 16, Lepeltier in view of Fittge discloses wherein the feedback comprises one of: approval for the substitute word-sequence, disapproval for the substitute word- (Lepeltier: Section 0126, Lines 4-7- thus the verification module approves or disapproves the words or sequence (text)) 

Claim 17, Lepeltier in view of Fittge discloses wherein the processor instructions further cause the processor to identify one or more long word-sequences within the array; determine an associated substitute short word-sequence for each of the one or more long word-sequences based on a mapping dictionary; (Lepeltier: Section 0183, lines 4-9- thus the variation of different phrases of the initial phrases wherein one or more phrases can be replaced or changed or inserted by synonyms  and therefore lines 18-21 shows the mapping in a database and also section 0123 lines 27-33- thus the table stored with words also reads on the mapping in a database) 
 and replace each of the one or more long word-sequence with the associated substitute short word-sequence in the patent document text to generate the patent document summary. (Lepeltier: Section 0183, lines 18-21 therefore the various mappings can replaced each other to generate a summary text of the claims- see section 0154, lines 1-8- thus the claim can be displayed in the form of snippets or summary) 

Claim 18, Lepeltier discloses a non-transitory computer-readable storage medium having stored thereon, a set of computer-executable instructions causing a computer comprising one or more processors to perform steps (Section 0091, lines 14-16-instructions executable on a computer and which when executed on a computer cause a computer to perform task or steps of a method) comprising:
(list of keywords populating a database as discussed in 0114) based on analysis of a plurality of patent documents by a machine learning algorithm; (Section 0099 by the user for example during the preparation of the creation (non exhaustive): input of a list of keywords, a user graphical selection of one or more words presenting a higher importance, user feedback collection on examples of modifications to be brought for machine learning purposes)- 
     Lepeltier teaches about preparing a list of keywords (stop words) as described above and also in section 0028,lines 5-7- thus keywords or words considered as a repository of candidate words can be extracted and updated in the repository/database, In section 0038, lines 4-12-thus Lepelties also teaches automatically using dictionaries, Wikipedia, claim construction dictionaries to insert and/or delete keywords)
generating an array comprising a plurality of tuples from the patent document text based on the stop-words in the data repository, (Section 0047, lines 20-25- thus the template which is a collections of words or phrases reads on the array, also section 0114, lines 11-12- thus a database (repository) can be populated with the series of phrases (word) having being created, this means database are updated based on the words)  
wherein the plurality of tuples are identified by removing one or more keywords in the data repository from the patent document text; (Section 0047, lines 37-43- thus the words can be replaced or substituted from the collection of words) 
(In regards to the Tuples Lepeltier teaches in section 0037, lines 11-15 a predefined list of words (“releasable connectable”… and words and/or expression (groups of adjacent words can be used that means within the collections of words there is row of words, Tuple is also described in section 0123, lines 28-32 where the rows of words in a table reads on Tuple)
(Section 0103, lines 18-22- thus the word sequence “further comprising a wheel” and Claim 4 “wherein the wheel is blue” it is clear the word sequence “a wheel” and “the wheel” occurs twice in both array/sentence)
and wherein each of the at least one word-sequence comprises a unique last word; (Section 0089, lines 24-26- thus the claim ends with a period)
replacing, for each of the at least one word-sequence, second and subsequent occurrences of each of the at least one word-sequence within the patent document text with an associated substitute word-sequence, (Section 0103, lines 21-26- thus the two word sequence are replaced with a single sentence/word-sequence “a bicycle comprising a blue wheel”- repetition are tentatively avoided) wherein the associated substitute word sequence comprises at least one word; (Section 0103, lines 20-26  the associated substitute word sequence “a bicycle comprising a blue wheel” now replaces the two sentence or word sequence “a bicycle” or “wherein the wheel is blue” two word sequences now have been replaced by only one sentence)
 and generating, the patent document summary for the patent document text in response to the replacing. (Section 0154, lines 12-14 - thus the reduced amount of text reads on summarized document text)

Lepeltier discloses removing keywords from a patent claims to summarize the claim language however Lepeltier does not clearly deal with removing stop words and also does not disclose creating a data repository of stop-words based on analysis of a plurality of patent documents by a machine learning algorithm, 

wherein manually identified stop words are initially provided to the machine learning model, 
wherein the plurality of patent documents act as collection of multiple data points utilized to train and develop the machine learning model based on the manually identified stop words, 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model, to create the data repository of stop-words.
Fittges teaches creating a data repository of stop-words (Section 0042, lines 4-5- thus “A list of stop words may be defined for this purpose”) based on analysis of a plurality of patent documents by a machine learning algorithm,  (Section 0047, lines 8-12 thus stop words may be classified as being non-semantic and semantic stop word, understand classifiers are machine learning algorithm) wherein creating the data repository of stop-words comprises
   employing a machine learning model to analyze the plurality of patent documents to extract the stop-words, (Section 0042, lines 2-5- thus remove or suppress irrelevant words, numbers, characters such as “a list of stop words” and this is executed by the classifier- see section 0047, lines 9-12)
      wherein manually identified stop words are initially provided to the machine learning model, (Section 0047, lines 8-10 “stop words may be defined” means manually identifying stop words) 
(Section 0037, lines 10-11 “different collections may be provided for patent texts” – this means different patent documents are used as data points for the data collection) utilized to train and develop the machine learning model based on the manually identified stop words, (Section 0052, lines 4-7- thus the Document-word frequencies (Machine learning model) may be developed and subsequently refined based on semantic approach which is used in identifying stop word) 
and wherein the stop-words are identified in the plurality of patent documents by the machine learning model to create the data repository of stop-words. (Section 0042, lines 4-8 “A list of stop words may be defined for this purpose” where the purpose is to identify and remove the stop words from patent document).
Therefore it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to include the teaching of removing stop words from a patent document. The motivation for the combination is that having a collection of stop words like the USPTO full text database as described by Fttge in section 0042, lines 8-10 makes the Text quality improved.

Cited Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mani (US9916309) discloses summarizing an electronic document which includes splitting the electronic document into a plurality of terms, wherein each of the plurality of terms is associated with a respective length, a 
Blanchard (US20180270277) discloses ad-hoc multimedia conference generator 130 can determine if a change in a preference during a current media conference is significant enough to trigger an update in the preference information that is saved at the preference information database. The system has a natural language processing that can be applied to the data including removing stop words to convert text into matrices, keyword of phrase extraction using NMF to generate a relevant summary of a conversation. 
Thomas (2011/0191098) discloses selecting a document, creating list of n-tuples occurring in document and eliminate n-tuple that begin or end in a stopword. Compute n-tuple occurrence counts for document. Update phrase list (n-tuple). 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Akwasi M Sarpong whose telephone number is (571)270-3438.  The examiner can normally be reached on Mon-Fri. 8:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KING D POON can be reached on 571-272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/AKWASI M SARPONG/Primary  Examiner, Art Unit 2675                                                                                                                                                                                                        02/21/2022